PER CURIAM.
We granted a writ of certiorari to review the troublesome problem presented where the Tenure Commission found both that the school board conducting the termination hearing was unconstitutionally biased and that the evidence supported the charges. Without giving an opportunity for a hearing before a fair and impartial tribunal, a school board cannot fire a teacher with a property right in his employment. Code 1975, § 16-24-9; Ex parte Greenberg, 395 So.2d 1000 (Ala.1981). The tenure statutes do not provide for any alternative procedure where the board is found to be too biased to conduct a hearing. We expected the board in the instant case to suggest a solution to this dilemma, but it was unable to present a viable alternative that would provide a constitutional hearing.
The board contests the findings of the Court of Civil Appeals regarding bias only on the ground that its members were not personally biased, just familiar with the circumstances. In light of the board members’ strong statements that a hearing would not affect their decision to terminate Gantt’s employment, the board’s argument, that the Court of Civil Appeals’ findings do not support a conclusion that Gantt’s due process rights have been violated, cannot succeed.
The writ of certiorari is hereby quashed.
WRIT QUASHED.
All the Justices concur.